Citation Nr: 0801824	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  95-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for postoperative residuals of lung cancer.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for anterior chest wall pain as secondary to 
surgical treatment for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1961 to December 
1967.  The claims addressed in this decision initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  By a September 
2002 rating decision, the RO granted service connection for 
post-operative lung cancer residuals and assigned a 30 
percent evaluation, effective January 1, 2002.  By a rating 
decision issued in March 2004, the RO also granted service 
connection for anterior chest wall pain, as secondary to 
service-connected residuals of lung cancer, as a partial 
grant of the claim for service connection for residuals of 
lung cancer, and assigned an initial 10 percent evaluation, 
effective January 2002.  Each claim on appeal has previously 
been Remanded by the Board.  

In his March 2004 substantive appeal, the veteran requested a 
hearing before the Board.  In July 2004, the Board remanded 
the appeal so that the requested hearing could be scheduled.  
After he was notified that a Travel board hearing had been 
scheduled in August 2004, the veteran withdrew his request 
for a hearing.  The veteran has been afforded his procedural 
right to a hearing, and appellate review may proceed.

In a statement submitted in June 2004, the veteran stated he 
wished to submit a claim that he was unemployable as a result 
of his service-connected disabilities.  The Board REFERRED 
this statement to the agency of original jurisdiction for 
action as necessary.  The claims files before the Board do 
not reflect that further action has been taken with regard to 
this statement.  The claim for a total disability evaluation 
based on individual unemployability (TDIU) is again REFERRED 
to the RO, if such a claim has not been adjudicated. 

The claim of entitlement to an initial disability evaluation 
in excess of 10 percent for anterior chest wall pain as 
secondary to surgical treatment for lung cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of lung cancer are 
manifested by a surgical scar and by some decrease in lung 
capacity, but there is no local recurrence of lung cancer and 
the veteran has not required radiation therapy or 
chemotherapy for treatment of lung cancer recurrence or 
metastasis.  

2.  The veteran's total respiratory impairment, without 
exclusion of chronic obstructive pulmonary disease for which 
service connection has not explicitly been granted, is 
manifested by pulmonary function testing results which exceed 
the levels for which an evaluation in excess of 30 percent is 
authorized.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for postoperative residuals of lung cancer are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 4.97, Diagnostic Codes 6604, 
6819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected disabilities.



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The appeal addressed in this decision is an appeal for an 
increased initial evaluation following a grant of service 
connection for the disability at issue.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA examinations of the veteran's respiratory impairment 
through pulmonary function testing was conducted several 
times, and radiologic and other examinations of the chest and 
lungs were conducted.  The duty to assist the veteran in 
developing the facts related to the claim has been met.   

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for an increased 
initial evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for a higher initial evaluation 
for the disability at issue requires consideration of staged 
ratings.

Claim for an initial evaluation in excess of 30 percent for 
residuals, lung cancer

By a claim submitted in December 1999, the veteran sought 
service connection for lung cancer.  Clinical records reflect 
that the veteran underwent a right upper lobe resection in 
early December 1999.  By a September 2002 rating decision, 
service connection for residuals of lung cancer, 
postoperative, was granted.  

The severity of the veteran's disability due to residuals of 
lung cancer, postoperative, were evaluated under 38 C.F.R. § 
4.97, Diagnostic Codes 6819 and 6604.  Diagnostic Code (DC) 
6819 provides criteria for evaluating disability due to a 
malignant neoplasm of the respiratory system.  Diagnostic 
Code 6604 provides criteria for evaluating chronic 
obstructive pulmonary disease (COPD) on the basis of 
pulmonary function testing results.  The Board notes in 
particular that the veteran had COPD prior to the lung 
resection.  The rating decision does not distinguish between 
the disability due to COPD existing prior to the lung 
resection and the disability due to the service-connected 
surgical residuals.  In any event, the veteran disagreed with 
the 30 percent initial evaluation for residuals of lung 
cancer assigned at the time of the grant of service 
connection.  

Initially, under DC 6819, a total (100 percent) evaluation is 
assigned for a malignant neoplasm of the respiratory system.  
A note to DC 6819 requires that, six months after 
discontinuance of surgical, radiologic, anti-neoplastic 
chemotherapy, or other therapy, an appropriate evaluation 
will be assigned, based on residuals, subject to the 
provisions of 38 CFR § 3.105 (e), if there is no local 
recurrence or metastasis.  In this case, however, the 
effective date for the grant of service connection in this 
case is January 1, 2002.  The veteran's lung resection was in 
December 1999, more than six months prior to the grant of 
service connection, so the six-month period during which a 
total evaluation could have been assigned on a schedular 
basis expired before service connection was granted.  

The veteran's residuals of lung cancer, postoperative have, 
as noted above, been evaluated under DC 6604, which evaluates 
the severity of respiratory impairment based on Forced 
Expiratory Volume (FEV-1), the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC), 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted, is rated 30 percent disabling, 
the veteran's current evaluation.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.  
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Pulmonary function testing conducted in May 2002 disclosed an 
FEV-1 at 64.7 percent of expected, and an FEV-1/FVC ratio of 
70 percent.  These results warrant a 30 percent evaluation, 
but are significantly in excess of the results which would 
warrant a 60 percent evaluation.  The DLCO (SB) was examined, 
but the result was not expressed in a numerical value that 
the Board can measure against the schedular criteria. 

The veteran disagreed with the 30 percent evaluation, 
alleging that he was unable to breathe properly for the test 
because the conditions were too hot.  He alleged that the 
test was invalid because of the heat.  In his March 2004 
substantive appeal, the veteran contended that he would have 
been unable to perform any pulmonary function test in May 
2002 because of the severity of his respiratory residuals.  
He also contended that his rib cage was so sore that he felt 
like he would break a rib while breathing.  He stated that he 
was "unable to do anything."

VA outpatient treatment notes dated in June 2004 reflect that 
the veteran had moderate to COPD, requiring use of a 
nebulizer, albuterol, and atrovent.

The veteran was afforded VA examination in January 2005.  
There was a right thoracotomy scar.  The veteran's breath 
sounds showed prolonged expiration and wheezes on forced 
exhalation.  The examiner stated that the results of a 
pulmonary function test were essentially unchanged from the 
prior test despite a poor effort.  The report notes that the 
veteran was unable to follow the instructions for completing 
DLCO examination, so the test results include only the FEV-1, 
which was 64.9 percent of expected, and an FEV-1/FVC ratio of 
63 percent (without use of bronchodilators).  With use of 
bronchodilators, the veteran's FEV-1 decreased slightly, but 
remained above 55 percent.  The FEV-1/FVC ratio improved, 
remaining significantly above 55 percent.  Thus, the January 
2005 results remain above the levels which would warrant a 60 
percent evaluation under DC 6604.

The Board also notes that the veteran underwent cardiac 
stress testing without exercise, since the veteran has a 
below-knee amputation of one lower extremity, echocardiogram 
examination of the heart, and other examinations of the 
cardiovascular system, because of complaints of chest pain.  
These examinations disclosed that the veteran had carotid 
artery stenosis.  The treatment records also disclose that 
the veteran suffered seizures and right hemiparesis as a 
result of the carotid artery stenosis.  However, no findings 
were attributed to the post-surgical residuals of surgical 
treatment of lung cancer.

April 2004 VA treatment notes also reflect that computed 
tomography (CT) examination of the chest was negative.  The 
examiner who conducted VA examination in January 2005 also 
noted that there was no recurrence of the lung cancer.  Thus, 
an evaluation in excess of 30 percent cannot be based on 
recurrence of lung cancer, because that diagnosis has been 
ruled out.  

Despite the veteran's contentions that he is so impaired by 
his respiratory function that he is unable to perform 
activities which require even slight physical effort, the 
objective results do not meet the criteria for an evaluation 
in excess of 30 percent based on respiratory evaluation.

The pulmonary function testing results and other relevant 
examinations in this case do not meet or approximate the 
severity of impairment required for a 60 percent evaluation.  
The Board has considered whether there are any other 
pulmonary residuals which are not encompassed within these 
criteria and which would warrant and evaluation in excess of 
30 percent on an extra schedular basis in or which would 
merit a separate, compensable evaluation under another 
diagnostic code.  The Board finds no evidence of any symptom 
or impairment not evaluated, with the exception of anterior 
chest wall pain, for which service connection has been 
separately granted.  

The preponderance of the evidence is against the claim for an 
increased initial evaluation in excess of 30 percent for 
respiratory residuals of lung cancer.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  


ORDER

The appeal for an initial disability evaluation in excess of 
30 percent for postoperative respiratory residuals of lung 
cancer is denied.


REMAND

The veteran has not been afforded specific examination to 
determine the basis for chest wall pain.  In particular, 
there is no determination as to whether the scar is tender or 
painful or to determine whether the veteran has neuralgic 
residuals as well as muscle injury residual to the incision.  
The Board notes in particular that the veteran underwent 
intercostal nerve blocks for chest wall pain, and various 
diagnoses, including post-thoracotomy syndrome and allodynia 
were assigned.  The evidence does not establish that post-
thortacotomy syndrome or allodynia could not be evaluated 
separately from the muscle injury, so further development of 
the medical evidence is required.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of the 
criteria for a separate, 
compensable, evaluation for 
separate disabilities arising from 
the surgical incision, including 
advising him of the criteria for 
evaluating a scar or neuralgic 
residuals.  



2.  Afford the veteran the 
opportunity to identify any VA or 
private clinical records pertinent 
to the claim for an increased 
initial evaluation for chest wall 
pain, to include records of 
intercostal blocks, neurological 
examinations, statements of 
individuals who may have observed 
symptoms, and the like, which are 
not currently associated with the 
claims file.  

3.  The veteran should be afforded 
neurological examination, 
examination of the skin, and 
examination of the muscles, as 
necessary to identify each residual 
of December 1999 surgical resection 
of lung cancer, right upper lobe, 
and to determine the severity and 
causes of chest wall pain of non-
cardiac origin.  

The examiner who conducts 
neurological examination should 
assign a diagnosis for each current 
neurological disability, and should 
provide an opinion as to whether 
the veteran has allodynia 
currently, or had such 
symptomatology at any time from 
January 1, 2002, to the present.  
If allodynia, a nerve injury, or 
other neuralgic abnormality 
resulting from a December 1999 lung 
resection is present, the examiner 
should describe the symptoms and 
severity for each diagnosis 
assigned.  If the veteran has chest 
wall pain which is unrelated to the 
December 1999 surgery, the examiner 
should so state.



The examiner who conducts 
examination of the skin should 
state whether the scar residual to 
the December 1999 right upper lobe 
resection results in a tender or 
painful scar, whether the scar 
restricts or inhibits motion, to 
include inspiration or expiration, 
or results in any other 
symptomatology.

The examiner who conducts 
examination of the muscles affected 
by the December 1999 incision 
should describe the affected 
muscles and the symptoms residual 
to the incision.  

Each examiner should comment upon 
the nature, extent, and current 
degree of impairment manifested.  
The examiner(s) should describe all 
symptomatology due to the 
appellant's service-connected 
December 1999 right upper lobe 
resection.  The rationale for all 
opinions expressed should also be 
provided.

4.  Determine whether any 
additional evidentiary development 
is necessary.  After accomplishing 
any necessary actions, readjudicate 
the claim on appeal.  The claimant 
should be notified of that 
adjudication.  If any benefit 
requested on appeal is not granted 
to the claimant's satisfaction, the 
claimant and his representative 
should be furnished a supplemental 
statement of the case which 
addresses all of the evidence 
obtained.  If a substantive appeal 
for this issue or any portion 
thereof is required, the veteran 
should be so advised with 
specificity.  If the benefit sought 
is not granted, and timely 
substantive appeal is or has been 
submitted, the issue(s) should be 
returned to the Board for appellate 
review if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals



 


